               Case 1:16-cv-02762-GWG Document 109 Filed 12/06/19 Page 1 of 1
                                                 LAW OFFICE OF

                                   JUSTIN           A. ZELLER. P.C.
JUSTIN A. ZELLER
JAZELLER@ZELLERLEGAL.COM
                                                                                             TELEPHONE:    212.229.2249
                                                                                              FACSIMILE:   212.229.2246
JOHN M. GURRIERI
JMGURRIERJ@ZELLERLEGAL.COM




            MEMO ENDORSED
                                                               December 6, 2019

       VIAECF

       Hon. Gabriel W. Gorenstein, United States Magistrate Judge
       United States District Court for the Southern District of New York
       Daniel Patrick Moynihan United States Courthouse

       Re: Fernandez et al v. HR Parking Inc et al, 16 CV 2762 (GWG)

       Dear Judge Gorenstein:

              This firm represents the plaintiffs in the above-referenced action.

               The plaintiffs, with defendants' consent, move the Court to refer this case to the Court's
       mediation program. Although the prior mediation was unsuccessful, the parties believe the case is
       in a different posture because of the denial of the defendants' summary judgment motion, and
       therefore, the parties believe that mediation will be productive at this time.

               The plaintiffs, with defendants' consent, additionally move to adjourn the deadline to
       submit the pretrial materials described in the November 20, 2019, Order, from December 20, 2019,
       until a date after mediation has taken place. This request for such an adjournment is the plaintiffs'
       first.

              I thank the Court for its time and consideration.

                                                               Respectfully submitted,



                                                               John M. Gurrieri

    The deadline for submission of the pretrial materials is adjourned to 30 days following the conclusion of the
    mediation. The parties are directed to inform the Court by letter filed on ECF when the mediation is concluded
    and to include in that letter the new due date for the pretrial materials.




                                277   BROADWAY, SUITE   408,   NEW YORK,   N.Y. 10007-2036
